UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6574


MALCOLM E. PFEIFFER-EL,

                Petitioner - Appellant,

          v.


UNITED STATES OF AMERICA;     UNITED   STATES   CONGRESS;   UNITED
STATES SUPREME COURT,

                Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-hc-02061-BO)


Submitted:   July 26, 2012                  Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm E. Pfeiffer-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Malcolm        E.    Pfeiffer-El,           a    state     prisoner,       seeks     to

appeal     the      district             court’s        order     denying       relief     on     his

“Averment      of      Jurisdiction.”               Because       Pfeiffer-El        is    a     state

prisoner, and the pleading was appropriately docketed as one

arising    under        28    U.S.C.         § 2241      (2006),      the     district      court’s

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                          28 U.S.C. § 2253(c)(2) (2006).

A   certificate          of        appealability           will     not     issue      absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief    on     the    merits,          a   prisoner       satisfies         this   standard      by

demonstrating          that        reasonable           jurists       would     find      that     the

district       court’s        assessment           of    the    constitutional         claims      is

debatable      or      wrong.            Slack     v.    McDaniel,        529   U.S.      473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that     Pfeiffer-El               has       not    made        the     requisite          showing.

Accordingly, we deny a certificate of appealability, deny leave

                                                    2
to   proceed   in   forma   pauperis,      and   dismiss   the   appeal.     We

dispense   with     oral    argument    because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    DISMISSED




                                       3